Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 7/30/21.  The claims are not amended.  Claim 21 is added.  Claims 1-17 and 19-21 are pending.
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is vague and indefinite because it is unclear how it’s further limiting claim 1.  Claim 1 recites a defined range of about .05 to .3%.  The range of “ at least .05%” is broader because it includes any amount of .05 and greater.
	The new rejection is necessitated by amendment.
Claim Rejections - 35 USC § 103
Claims 1-17 and 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajracharya ( 5922381) in view of Howard ( EP 0415788 A1), Gum (5817356), Ito( 5534273) , Thompson ( 5397587), Raskin ( 2014/0328997) and Debbouz ( 2020187222).
For claims 1, 21, Bajracharya discloses a method for preparation of filled pasta.  The method comprises the steps of forming a pasta, cooking the pasta in acidified water containing acids such as lactic, fumaric, gluconic acid lactone etc.., packaging the cooked pasta in suitable sealed containers such as cans, glass jars, or  plastic pouches and heat processing the sealed container containing the pasta to pasteurize the product and render it shelf-stable.  The pH of the cooked pasta may be as high as 5.5, preferably from 4.8-5.3.   Bajracharya discloses the acid concentration in the acidified water is about .1-
Bajracharya does not disclose the steps of draining, rinsing and cooling as in claim 1, the pH of the acidified water as in claim 9, the temperature as in claim 11, the parameters as in claims 12-13, the freezing step as in claim 17, the use of citric acid as in claims 1,21, the step as in claim 19 and the ready to eat feature as in claim 20.

Gum discloses a process for the preparation of a fully cooked shelf stable or refrigerated pasta product.  Gum teaches to mix acid with the pasta ingredients.  The acids used include citric acid, fumaric acid, lactic acid, acetic acid, malic acid, acetic acid ect..( see abstract, col. 3 lines 1-8)
Ito discloses a method for manufacturing packed wet-type instant noodles.  Ito teaches to treat the noodles by immersing the noodles in an aqueous solution of organic acids such as an aqueous solution of citric acid or solution of lactic acid such that the noodles have a pH in the range of 4-5 after the treatment.  ( see col. 6 lines 38-50)
Thompson discloses  highly palatable , shelf-stable, moist pasta type food products.  The product is made by extrusion.  After the extruded products were formed, they were sprayed with a mixture of citric acid and water in order to lower the surface pH and there retard spoilage.  ( see abstract, col. 12 lines 38-45)
Raskin  discloses a method for production of enriched products.  Raskin teaches to reducing the pH by the addition of an acid selected from acetic acid, adipic acid, citric acid, fumaric acid, lactic acid, malic acid etc..(see paragraphs 0008,0048)

The steps of draining, rinsing and cooling of the pasta after cooking is known in the art as shown in Howard.  It would have been obvious to one skilled in the art to incorporate the steps to ensure the pasta is drained of cooking water, is rinsed to stop the cooking or to get rid of excess starchy substance and cooled  to stop the cooking process.  It is known to rinse and cool the pasta by submerging in water after it is cooked.  It would have been obvious to one skilled in the art to cool the pasta by submerging in cold water and removing after cooling because they are common steps in rinsing and cooling of pasta.   Both Bajracharya and Howard are directed to processes of forming pasta product, it would have been obvious to one skilled in the art to follow the guideline of Howard for the temperature.  The temperature  can vary depending on the degree of cook desired and the time used.  One can readily follow the guideline of Howard and determine the optimum ranges through routine experimentation. It would have been obvious to freeze the pasta when frozen product is desired.  One would also have been motivated to freeze the pasta if a rigid product is desired for packaging.  It would have been an obvious matter of preference to keep the product for any length of time before consumption and it would have been obvious to consume the product because pasta is a consumable product. Bajracharya teaches to cook the pasta in acidified water.  Examples of acids which may be used are food acceptable acids such as lactic acid, fumaric acid, malic acid or gluconic acid.  As shown in Gum, Ito, Thompson, Raskin and Debbouz organic acids such as fumaric acid, malic acid, citric acid, lactic acid can be used interchangeably as pH reducing agent in an acid treating step.   It would have been obvious to one skilled in the art to use citric acid in the Bajracharya method as using an alternative ingredient to carry out the same function.  Citric acid is a well known pH reducing organic acid as shown in Gum, Ito, Thompson, Raskin and DEbbouz.  Bajracharya disclose acid concentration including the value as claimed.  
 Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Response to Arguments
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive. 
In the response, applicant argues Howard teaches away from using citric acid as the only acidulant.  The basis of this argument is not clear because Howard is not used to teach the addition of acid.  Bajracharya discloses blanching in a acidified water containing 1 acid.  The secondary references to Gum, Ito, Thompson, Raskin, Debbouz discloses that organic acid such as fumaric, lactic , malic, citric etc.. can be used interchangeably.  Thus, it would have been readily apparent to one skilled in the art to use citric acid in the Bajracharya process.  Applicant does not argue the totality of the rejection and focuses on the Howard reference that is not used to teach the feature argued by applicant.  Applicant argues the rejection is based on hindsight.  The examiner respectfully disagrees.  The use of citric acid is well known as shown in the plethora of secondary references cited in the rejection.  The knowledge is not gleamed from applicant’s disclosure. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Contrary to applicant’s repeated argument, one skilled in the art would not use polymeric acid in the Bajracharya process because there is no disclosure to such usage.  There is no requirement in a 103 analysis to incorporate the entire teaching of the secondary reference into the disclosure of the primary teaching.  The Howard reference is not used for the teaching of acid.  
Appellant refers to the table as demonstration of unexpected result.  However, the results in the table is inconclusive of showing of unexpected result.  It is not clear if the concentration of the other acids is the same as the citric acid.  Different acid concentrations can lead to different results.  There is 
The results on table 5  shows differences on different levels of citric acid.  They are not comparative showing of different acids.  Thus, it is not a showing of criticality of using citric acid.  It is not clear what the showing attempts to demonstrate.  The results for texture and flavor for V2 states that it is relatively the same as V3, V4 and V5, but there is not description for samples V3, V4.  Thus, it is not clear what the texture and flavor encompass. The same problem is noted for the results on Day 7. The description on the appearance is subjective and it is not clear what unexpected features are demonstrated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 21, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793